776 So. 2d 1081 (2001)
Trenita BUSH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-187.
District Court of Appeal of Florida, Fourth District.
February 7, 2001.
Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Trenita Bush appeals her convictions and sentences for three counts of uttering a forged instrument and one count of forgery. We affirm in all respects but remand for resentencing on the uttering offense charged under Count I of the information. This offense occurred on August 14, 1997, prior to the effective date of the Criminal Punishment Code, October 1, 1998. Therefore, as conceded by the state, appellant's sentence on Count I *1082 must be scored and recalculated pursuant to Florida Rules of Criminal Procedure 3.703 and 3.991.
Appellant's arguments that the Criminal Punishment Code denies her due process, violates equal protection, separation of powers, and constitutes cruel and unusual punishment, have been rejected by this court. See Peterson v. State, 775 So. 2d 376 (Fla. 4th DCA 2000); Hall v. State, 767 So. 2d 560 (Fla. 4th DCA 2000); Kendrick v. State, 769 So. 2d 428 (Fla. 4th DCA 2000); Seward v. State, 768 So. 2d 1212 (Fla. 4th DCA 2000). See also Hayes v. State, No. 1D99-2437, ___ So.2d ___, 2001 WL 20794 (Fla. 1st DCA Jan.10, 2001); Hall v. State, 773 So. 2d 99 (Fla. 1st DCA 2000); Headley v. State, 770 So. 2d 1244 (Fla. 1st DCA 2000).
Accordingly, we affirm appellant's convictions and reverse and remand for recalculation of appellant's sentence only on Count I.
AFFIRMED in part, REVERSED in part and REMANDED.
WARNER, C.J., FARMER and TAYLOR, JJ., concur.